[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 16173
Defendant's original position was that Judge Bishop had ordered that she remain, if she so wished, on plaintiffs health policy at defendant's expense. When this was found not to have been his order, defendant then requested that Judge Bishop order that alimony be modified. The court finds that while defendant's income has been reduced in the past year, plaintiffs income is substantially the same. His financial affidavit, when the weekly expenses are correctly added indicates that they exceed his present weekly net income. Defendant further has not explored her potential medical benefits under her social security program. Under all the circumstances defendant's motion for modification is denied.
John D. Brennan Judge Trial Referee